REGISTRATION RIGHTS AGREEMENT

          REGISTRATION RIGHTS AGREEMENT(this “ Agreement“), dated as of October
7, 2009, by and among Orient Paper, Inc., a Nevada corporation, with
headquarters located at Nansan Gongli, Nanhuan Road, Xushui County, Baoding
City, Hebei Province, The People’s Republic of China 072550 (the “ Company“),
and the investors listed on the Schedule of Buyers attached hereto (each, a “
Buyer“ and collectively, the “ Buyers“).

BACKGROUND

          A. In connection with the Securities Purchase Agreement by and among
the parties hereto of even date herewith (the “ Securities Purchase Agreement
“), the Company has agreed, upon the terms and subject to the conditions of the
Securities Purchase Agreement, to issue and sell to each Buyer an aggregate
8,333,332 shares (the “ Common Shares“) of the Company’s common stock, par value
$0.001 per share (the “ Common Stock“).

          B. In accordance with the terms of the Securities Purchase Agreement,
the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the “ 1933 Act “), and applicable
state securities laws.

          NOW, THEREFORE,in consideration of the premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and each
of the Buyers hereby agree as follows:

          1. Definitions.

          Capitalized terms used herein and not otherwise defined herein shall
have the respective meanings set forth in the Securities Purchase Agreement. As
used in this Agreement, the following terms shall have the following meanings:

          (a) ” Additional Effective Date “ means the date the Additional
Registration Statement is declared effective by the SEC.

          (b) ” Additional Effectiveness Deadline “ means the date which is one
hundred and eighty (180) calendar days after the Additional Filing Date.

          (c) ” Additional Filing Date “ means the date on which the Additional
Registration Statement is filed with the SEC.

          (d) ” Additional Filing Deadline “ means if Additional Registrable
Securities are required to be included in the Additional Registration Statement,
the later of (i) ninety (90) days after the Initial Effective Date or the last
preceding Additional Effective Date, as the case may be, or (ii) six (6) months
after the Initial Effective Date or the last preceding Additional Effective Date
in the event the SEC were to deem the former ninety-day period in (i) as
premature for filing the Additional Registration Statement or (iii) the date
which is six (6) weeks after substantially all of the Registrable Securities
registered under the immediately preceding Registration Statement are sold, as
applicable.

          (e) ” Additional Registrable Securities “ means, (i) any Cutback
Shares not previously included on a Registration Statement and (ii) any share
capital of the Company issued or issuable with respect to the Cutback Shares, as
a result of any stock split, stock dividend, recapitalization, exchange or
similar event or otherwise.

          (f) ” Additional Registration Statement “ means a registration
statement or registration statements of the Company filed under the 1933 Act
covering any Additional Registrable Securities.

--------------------------------------------------------------------------------



          (g) ” Additional Required Registration Amount “ means any Additional
Registrable Securities not previously included on a Registration Statement.

          (h) ” Business Day “ means any day other than Saturday, Sunday or any
other day on which commercial banks in The City of New York are authorized or
required by law to remain closed.

          (i) ” Closing Date “ shall have the meaning set forth in the
Securities Purchase Agreement.

          (j) ” Cutback Shares “ means the Additional Required Registration
Amount of Registrable Securities not included in all Registration Statements
previously declared effective hereunder as a result of a limitation on the
maximum number of shares of Common Stock of the Company permitted to be
registered by the staff of the SEC pursuant to Rule 415.

          (k) ” Effective Date “ means the Initial Effective Date and the
Additional Effective Date, as applicable.

          (l) ” Effectiveness Deadline “ means the Initial Effectiveness
Deadline and the Additional Effectiveness Deadline, as applicable.

          (m) ” Eligible Market “ means the Over The Counter Bulletin Board,
American Stock Exchange, the New York Stock Exchange, Inc., The NASDAQ Global
Select Market, the NASDAQ Global Market or The NASDAQ Capital Market.

          (n) ” Filing Deadline “ means the Initial Filing Deadline and the
Additional Filing Deadline, as applicable.

          (o) ” Initial Effective Date “ means the date that the Registration
Statement has been declared effective by the SEC.

          (p) ” Initial Effectiveness Deadline “ means the earlier of (I) the
date which is one hundred eighty (180) calendar days after the Closing Date and
(II) the date which is five (5) Business Days after the Company learns that no
review of the Registration Statement will be made by the staff of the SEC or
that the staff of the SEC has no further comments on the Registration Statement.

          (q) ” Initial Filing Deadline “ means ninety (90) calendar days after
the Closing Date.

          (r) ” Initial Registrable Securities “ means the Common Shares.

          (s) ” Initial Required Registration Amount “ (I) the number of Common
Shares , or (II) such other amount as may be permitted by the staff of the SEC
pursuant to Rule 415.

          (t) ” Initial Registration Statement “ means a registration statement
or registration statements of the Company filed under the 1933 Act covering the
Initial Registrable Securities.

          (u) ” Investor “ means a Buyer, any transferee or assignee thereof to
whom a Buyer assigns its rights under this Agreement and who agrees to become
bound by the provisions of this Agreement in accordance with Section 9 and any
transferee or assignee thereof to whom a transferee or assignee assigns its
rights under this Agreement and who agrees to become bound by the provisions of
this Agreement in accordance with Section 9.

--------------------------------------------------------------------------------



          (v) ” Person “ means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

           (w) ” register ,” “ registered,” and “ registration“ refer to a
registration effected by preparing and filing one or more Registration
Statements (as defined below) in compliance with the 1933 Act and pursuant to
Rule 415, and the declaration or ordering of effectiveness of such Registration
Statement(s) by the SEC.

          (x) ” Registrable Securities “ means the Initial Registrable
Securities and the Additional Registrable Securities.

          (y) ” Registration Statement “ means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
Registrable Securities.

           (z) ” Required Holders “ means the holders of at least a majority of
the Registrable Securities.

          (aa) ” Required Registration Amount “ means either the Initial
Required Registration Amount or the Additional Required Registration Amount, as
applicable.

          (bb) ” Rule 415 “ means Rule 415 of Regulation C under the 1933 Act or
any successor rule providing for offering securities on a continuous or delayed
basis.

          (cc) ” SEC “ means the United States Securities and Exchange
Commission.

          2. Registration .

          (a) Initial Mandatory Registration . The Company shall prepare, and,
as soon as practicable but in no event later than the Initial Filing Deadline,
file with the SEC the Initial Registration Statement on Form S-1 covering the
resale of all of the Initial Registrable Securities. In the event that Form S-1
is unavailable for such a registration, the Company shall use such other form as
is available for such a registration on another appropriate form reasonably
acceptable to the Required Holders, subject to the provisions of Section 2(e).
The Initial Registration Statement prepared pursuant hereto shall register for
resale at least the number of shares of Common Stock equal to the Initial
Registrable Securities determined as of the date the Initial Registration
Statement is initially filed with the SEC, subject to adjustment as provided in
Section 2(f). The Initial Registration Statement shall contain the “Selling
Stockholders” section and “Plan of Distribution” attached hereto as Annex I .
The Company shall use its commercially reasonable efforts to have the Initial
Registration Statement declared effective by the SEC as soon as practicable, but
in no event later than the Initial Effectiveness Deadline provided that in the
event that the Company is unable to register for resale under Rule 415 all of
the Initial Registrable Securities on the Registration Statement that it has
agreed to file pursuant to the first sentence of this Section 2(a) due to limits
imposed by the SEC’s interpretation of Rule 415, then the Company shall be
obligated to include in such Initial Registration Statement (which may be a
subsequent Registration Statement if the Company needs to withdraw the Initial
Registration Statement and refile a new Initial Registration Statement in order
to rely on Rule 415) only such limited portion of the Initial Registrable
Securities (equivalent to the Initial Required Registration Amount) as the SEC
shall permit. Any exclusion of Registrable Securities shall be made pro rata
among the Investors in proportion to the number of Registrable Securities held
by such Investors. By 9:30 a.m. New York time on the Business Day following the
Initial Effective Date, the Company shall file with the SEC in accordance with
Rule 424 under the 1933 Act the final prospectus to be used in connection with
sales pursuant to such Initial Registration Statement.

          (b) Additional Mandatory Registrations . The Company shall prepare,
and, as soon as practicable but in no event later than the Additional Filing
Deadline, file with the SEC an Additional Registration Statement on Form S-3
covering the resale of all of the Additional Registrable Securities not
previously registered in an Initial Registration Statement or a preceding
Additional Registration Statement as the case may be. To the extent the staff of
the SEC does not permit the aforesaid Additional Registrable Securities to be
registered on an Additional

--------------------------------------------------------------------------------



Registration Statement, the Company shall file Additional Registration
Statements successively trying to register on each such Additional Registration
Statement the maximum number of remaining Additional Registrable Securities
until the Additional Required Registration Amount has been registered with the
SEC. In the event that Form S-3 is unavailable for such a registration, the
Company shall use such other form as is available for such a registration on
another appropriate form reasonably acceptable to the Required Holders, subject
to the provisions of Section 2(e). The Company shall use its commercially
reasonable efforts to have each Additional Registration Statement declared
effective by the SEC as soon as practicable, but in no event later than the
Additional Effectiveness Deadline. By 9:30 a.m. New York time on the Business
Day following the Additional Effective Date, the Company shall file with the SEC
in accordance with Rule 424 under the 1933 Act the final prospectus to be used
in connection with sales pursuant to such Additional Registration Statement.

          (c) Allocation of Registrable Securities . The number of Registrable
Securities included in any Registration Statement and each increase or decrease
in the number of Registrable Securities included therein shall be allocated pro
rata among the Investors based on the number of Registrable Securities held by
each Investor at the time the Registration Statement covering such number of
Registrable Securities or increase or decrease thereof is declared effective by
the SEC. In the event that an Investor sells or otherwise transfers any of such
Investor’s Registrable Securities, each transferee shall be allocated a pro rata
portion of the then remaining number of Registrable Securities included in such
Registration Statement for such transferor. Any shares of Common Stock included
in a Registration Statement and which remain allocated to any Person which
ceases to hold any Registrable Securities covered by such Registration Statement
shall be allocated to the remaining Investors, pro rata based on the number of
Registrable Securities then held by such Investors which are covered by such
Registration Statement. In no event shall the Company include any securities
other than Registrable Securities on any Registration Statement without the
prior written consent of the Required Holders.

          (d) Legal Counsel . Subject to Section 5 hereof, the Required Holders
shall have the right to select one legal counsel to review and oversee any
registration pursuant to this Section 2 (“ Legal Counsel “). The Company and
Legal Counsel shall reasonably cooperate with each other in performing the
Company’s obligations under this Agreement.

          (e) Ineligibility for Form S-1 . In the event that Form S-1 is not
available for the registration of the resale of Registrable Securities
hereunder, the Company shall (i) register the resale of the Registrable
Securities on another appropriate form reasonably acceptable to the Required
Holders and (ii) undertake to register the Registrable Securities on Form S-1 as
soon as such form is available, provided that the Company shall maintain the
effectiveness of the Registration Statement then in effect until such time as a
Registration Statement on Form S-1 covering the Registrable Securities has been
declared effective by the SEC.

          (f) Sufficient Number of Shares Registered . In the event the number
of shares available under a Registration Statement filed pursuant to Section
2(a) is insufficient to cover all of the Registrable Securities required and
permitted by the SEC to be covered by such Registration Statement or an
Investor’s allocated portion of the Registrable Securities pursuant to Section
2(b), the Company shall amend the applicable Registration Statement, or file a
new Registration Statement (on the short form available therefor, if
applicable), or both, so as to cover at least the Required Registration Amount
as of the trading day immediately preceding the date of the filing of such
amendment or new Registration Statement, in each case, as soon as practicable,
but in any event not later than fifteen (15) days after the necessity therefore
arises. The Company shall use its commercially reasonable efforts to cause such
amendment and/or new Registration Statement to become effective as soon as
practicable following the filing thereof. For purposes of the foregoing
provision, the number of shares available under a Registration Statement shall
be deemed “insufficient to cover all of the Registrable Securities” if at any
time the number of shares of Common Stock available for resale under such
Registration Statement, subject to any limitations imposed by the SEC, is less
than the number of Registrable Securities.

--------------------------------------------------------------------------------



          (g) Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement . If (i) a Registration Statement covering all the
Registrable Securities required to be covered thereby and required to be filed
by the Company pursuant to this Agreement is (A) not filed with the SEC on or
before the respective Filing Deadline (a “ Filing Failure “) or (B) not declared
effective by the SEC on the respective Effectiveness Deadline, (an “
Effectiveness Failure“) or (ii) on any day after the respective Effective Date
sales of all the Registrable Securities included on such Registration Statement
cannot be made (other than during an Allowable Grace Period (as defined in
Section 3(r)) pursuant to such Registration Statement or otherwise (including,
without limitation, because of a failure to keep such Registration Statement
effective, to disclose such information as is necessary for sales to be made
pursuant to such Registration Statement, to register a sufficient number of
shares of Common Stock or to maintain the listing of the Common Stock) (a “
Maintenance Failure“) then, as partial relief for the damages to any holder by
reason of any such delay in or reduction of its ability to sell the underlying
shares of Common Stock (which remedy shall not be exclusive of any other
remedies available at law or in equity), (A) the Company shall pay to each
holder of Registrable Securities relating to such Registration Statement an
amount in cash equal to two percent (2.0%) of the aggregate Purchase Price (as
such term is defined in the Securities Purchase Agreement) of such Investor’s
Registrable Securities included in such Registration Statement on each of the
following dates: (i) the day of a Filing Failure; (ii) the day of an
Effectiveness Failure; and (iii) the initial day of a Maintenance Failure; and
(B) the Company shall pay to each holder of Registrable Securities relating to
such Registration Statement an amount in cash equal to one percent (1.0%) of the
aggregate Purchase Price of such Investor’s Registrable Securities included in
such Registration Statement on each of the following dates: (i) on the thirtieth
day after the date of a Filing Failure and every thirtieth day thereafter (pro
rated for periods totaling less than thirty days) until such Filing Failure is
cured; (ii) on the thirtieth day after the date of an Effectiveness Failure and
every thirtieth day thereafter (pro rated for periods totaling less than thirty
days) until such Effectiveness Failure is cured; and (iii) on the thirtieth day
after the date of a Maintenance Failure and every thirtieth day thereafter (pro
rated for periods totaling less than thirty days) until such Maintenance Failure
is cured. The payments to which a holder shall be entitled pursuant to this
Section 2(g) are referred to herein as “ Registration Delay Payments.”
Registration Delay Payments shall be paid on the later of (I) the dates set
forth above or (II) the third Business Day after the event or failure giving
rise to the Registration Delay Payments is cured. In the event the Company fails
to make Registration Delay Payments in a timely manner, such Registration Delay
Payments shall bear interest at the rate of one and one-half percent (1.5%) per
month (prorated for partial months) until paid in full.

          3. Related Obligations .

          At such time as the Company is obligated to file a Registration
Statement with the SEC pursuant to Section 2(a), 2(b), 2(e) or 2(f), the Company
will use its commercially reasonable efforts to effect the registration of the
Registrable Securities in accordance with the intended method of disposition
thereof and, pursuant thereto, the Company shall have the following obligations:

          (a) The Company shall submit to the SEC, within three (3) Business
Days after the Company learns that no review of a particular Registration
Statement will be made by the staff of the SEC or that the staff of the SEC has
no further comments on a particular Registration Statement, as the case may be,
a request for acceleration of effectiveness of such Registration Statement to a
time and date not later than 48 hours after the submission of such request. The
Company shall keep each Registration Statement effective pursuant to Rule 415 at
all times for a period not exceeding one year from the date of Closing (the “
Registration Period “). The Company shall ensure that each Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein (in the case of prospectuses, in the light of the
circumstances in which they were made) not misleading.

          (b) The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the 1933 Act, as may be necessary to keep such Registration Statement
effective at all times during the Registration Period, and, during such period,
comply with the provisions of the 1933 Act with respect to the disposition of
all Registrable Securities of the Company covered by such Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of in accordance with the intended methods of disposition by the seller or
sellers thereof as set forth in such Registration Statement. In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 3(b)) by
reason of the Company filing a report on Form 10-K, Form 10-Q or Form 8-K or any
analogous report under the Securities Exchange Act of 1934, as amended (the “
1934 Act “), the Company shall have incorporated such report by reference into
such Registration Statement, if applicable, or shall file such amendments or
supplements with the SEC on the same day on which the 1934 Act report is filed
which created the requirement for the Company to amend or supplement such
Registration Statement.

--------------------------------------------------------------------------------



          (c) The Company shall (A) permit Legal Counsel to review and comment
upon (i) a Registration Statement at least five (5) Business Days prior to its
filing with the SEC and (ii) all amendments and supplements to all Registration
Statements (except for Annual Reports on Form 10-K, Quarterly Reports on Form
10-Q, Current Reports on Form 8-K and any similar or successor reports) within a
reasonable number of days prior to their filing with the SEC, and (B) not file
any Registration Statement or amendment or supplement thereto in a form to which
Legal Counsel reasonably objects. The Company shall furnish to Legal Counsel,
without charge and upon Legal Counsel’s reasonable request, (i) copies of any
correspondence from the SEC or the staff of the SEC to the Company or its
representatives relating to any Registration Statement, (ii) promptly after the
same is prepared and filed with the SEC, one copy of any Registration Statement
and any amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, if requested by Legal Counsel and
not otherwise available on the EDGAR system, and all exhibits and (iii) upon the
effectiveness of any Registration Statement, one copy of the prospectus included
in such Registration Statement and all amendments and supplements thereto. The
Company shall reasonably cooperate with Legal Counsel in performing the
Company’s obligations pursuant to this Section 3.

          (d) The Company shall furnish to each Investor whose Registrable
Securities are included in any Registration Statement, without charge, (i)
promptly after the same is prepared and filed with the SEC, at least one copy of
such Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, if
requested by an Investor and not otherwise available on the EDGAR system, all
exhibits and each preliminary prospectus, (ii) upon the effectiveness of any
Registration Statement, such number of copies of the prospectus included in such
Registration Statement and all amendments and supplements thereto as such
Investor may reasonably request and (iii) such other documents, including copies
of any preliminary or final prospectus, as such Investor may reasonably request
from time to time in order to facilitate the disposition of the Registrable
Securities owned by such Investor.

          (e) The Company shall use its commercially reasonable efforts to (i)
register and qualify, unless an exemption from registration and qualification
applies, the resale by Investors of the Registrable Securities covered by a
Registration Statement under such other securities or “blue sky” laws of all
applicable jurisdictions in the United States, (ii) prepare and file in those
jurisdictions such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(e), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction. The Company shall promptly notify
Legal Counsel and each Investor who holds Registrable Securities of the receipt
by the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or “blue sky” laws of any jurisdiction in the United States
or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose.

          (f) The Company shall notify Legal Counsel and each Investor in
writing of the happening of any event, as promptly as practicable after becoming
aware of such event, as a result of which the prospectus included in a
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omission to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading (provided that in no event shall such
notice contain any material, nonpublic information), and, subject to Section
3(r), promptly prepare a supplement or amendment to such Registration Statement
to correct such untrue statement or omission, and deliver ten (10) copies of
such supplement or amendment to Legal Counsel and each Investor (or such other
number of copies as Legal Counsel or such

--------------------------------------------------------------------------------



Investor may reasonably request). The Company shall also promptly notify Legal
Counsel and each Investor in writing (i) when a prospectus or any prospectus
supplement or post-effective amendment has been filed, and when a Registration
Statement or any post-effective amendment has become effective (notification of
such effectiveness shall be delivered to Legal Counsel and each Investor by
facsimile on the same day of such effectiveness and by overnight mail), (ii) of
any request by the SEC for amendments or supplements to a Registration Statement
or related prospectus or related information, and (iii) of the Company’s
reasonable determination that a post-effective amendment to a Registration
Statement would be appropriate. By 9:30 a.m. New York City time on the date
following the date any post-effective amendment has become effective, the
Company shall file with the SEC in accordance with Rule 424 under the 1933 Act
the final prospectus to be used in connection with sales pursuant to such
Registration Statement.

          (g) The Company shall use its commercially reasonable efforts to
prevent the issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify Legal Counsel and each Investor who
holds Registrable Securities being sold of the issuance of such order and the
resolution thereof or its receipt of actual notice of the initiation or threat
of any proceeding for such purpose.

          (h) If any Investor is required under applicable securities laws to be
described in the Registration Statement as an underwriter, at the reasonable
request of such Investor, the Company shall furnish to such Investor, on the
date of the effectiveness of the Registration Statement and thereafter from time
to time on such dates as an Investor may reasonably request (i) a letter, dated
such date, from the Company’s independent certified public accountants in form
and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering, addressed to the
Investors, and (ii) an opinion, dated as of such date, of counsel representing
the Company for purposes of such Registration Statement, in form, scope and
substance as is customarily given in an underwritten public offering, addressed
to the Investors.

          (i) If any Investor is required under applicable securities laws to be
described in the Registration Statement as an underwriter, the Company shall
make available for inspection by (i) such Investor, (ii) Legal Counsel and (iii)
one firm of accountants or other agents retained by Legal Counsel (collectively,
the “ Inspectors “), all pertinent financial and other records, and pertinent
corporate documents and properties of the Company (collectively, the “
Records“), as shall be reasonably deemed necessary by each Inspector, and cause
the Company’s officers, directors and employees to supply all information which
any Inspector may reasonably request; provided, however, that each Inspector
shall agree to hold in strict confidence and shall not make any disclosure
(except to an Investor) or use of any Record or other information which the
Company determines in good faith to be confidential, and of which determination
the Inspectors are so notified, unless (a) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in any Registration
Statement or is otherwise required under the 1933 Act, (b) the release of such
Records is ordered pursuant to a final, non-appealable subpoena or order from a
court or government body of competent jurisdiction, or (c) the information in
such Records has been made generally available to the public other than by
disclosure in violation of this Agreement. Each Investor agrees that it shall,
upon learning that disclosure of such Records is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, the Records deemed confidential. Nothing herein (or in any other
confidentiality agreement between the Company and any Investor) shall be deemed
to limit the Investors’ ability to sell Registrable Securities in a manner which
is otherwise consistent with applicable laws and regulations.

          (j) The Company shall hold in confidence and not make any disclosure
of information concerning an Investor provided to the Company unless (i)
disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning an Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Investor and allow such Investor, at the Investor’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.

--------------------------------------------------------------------------------



          (k) [Reserved.]

          (l) The Company shall cooperate with the Investors who hold
Registrable Securities being offered and, to the extent applicable, facilitate
the timely preparation and delivery of certificates (not bearing any restrictive
legend) representing the Registrable Securities to be offered pursuant to a
Registration Statement and enable such certificates to be in such denominations
or amounts, as the case may be, as the Investors may reasonably request and
registered in such names as the Investors may request.

          (m) If requested by an Investor, the Company shall as soon as
practicable (i) incorporate in a prospectus supplement or post-effective
amendment such information as an Investor reasonably requests to be included
therein relating to the sale and distribution of Registrable Securities,
including, without limitation, information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement if reasonably
requested by an Investor holding any Registrable Securities.

          (n) The Company shall use its commercially reasonable efforts to cause
the Registrable Securities covered by a Registration Statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.

          (o) Unless available on the EDGAR system, the Company shall make
generally available to its security holders as soon as practical, but not later
than ninety (90) days after the close of the period covered thereby, an earnings
statement (in form complying with, and in the manner provided by, the provisions
of Rule 158 under the 1933 Act) covering a twelve-month period beginning not
later than the first day of the Company’s fiscal quarter next following the
Effective Date of a Registration Statement.

          (p) The Company shall otherwise use its commercially reasonable
efforts to comply with all applicable rules and regulations of the SEC in
connection with any registration hereunder.

          (q) Within two (2) Business Days after a Registration Statement which
covers Registrable Securities is ordered effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A .

           (r) Notwithstanding anything to the contrary herein, at any time
after the Effective Date, the Company may delay the disclosure of material,
non-public information concerning the Company the disclosure of which at the
time is not, in the good faith opinion of the Board of Directors of the Company
and its counsel, in the best interest of the Company and, in the opinion of
counsel to the Company, otherwise required (a “ Grace Period “); provided, that
the Company shall promptly (i) notify the Investors in writing of the existence
of material, non-public information giving rise to a Grace Period in conformity
with the provisions of this Section 3(r) (provided that in each notice the
Company will not disclose the content of such material, non-public information
to the Investors) and the date on which the Grace Period will begin, and (ii)
notify the Investors in writing of the date on which the Grace Period ends; and,
provided further, that no Grace Period shall exceed five (5) consecutive days
and during any three hundred sixty five (365) day period such Grace Periods
shall not exceed an aggregate of twenty (20) days and the first day of any Grace
Period must be at least five (5) trading days after the last day of any prior
Grace Period (each, an “ Allowable Grace Period“). For purposes of determining
the length of a Grace Period above, the Grace Period shall begin on and include
the date the Investors receive the notice referred to in clause (i) and shall

--------------------------------------------------------------------------------



end on and include the later of the date the Investors receive the notice
referred to in clause (ii) and the date referred to in such notice. The
provisions of Section 3(g) hereof shall not be applicable during the period of
any Allowable Grace Period. Upon expiration of the Grace Period, the Company
shall again be bound by the first sentence of Section 3(f) with respect to the
information giving rise thereto unless such material, non-public information is
no longer applicable. Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to deliver unlegended shares of Common Stock to a
transferee of an Investor in accordance with the terms of the Securities
Purchase Agreement in connection with any sale of Registrable Securities with
respect to which an Investor has entered into a contract for sale, and delivered
a copy of the prospectus included as part of the applicable Registration
Statement, prior to the Investor’s receipt of the notice of a Grace Period and
for which the Investor has not yet settled.

          (s) Neither the Company nor any Subsidiary or affiliate thereof shall
identify any Buyer as an underwriter in any public disclosure or filing with the
SEC, the Financial Industry Regulatory Authority, Inc. or any Eligible Market
and any Buyer being deemed an underwriter by the SEC shall not relieve the
Company of any obligations it has under this Agreement or any other Transaction
Document (as defined in the Securities Purchase Agreement); provided , however ,
that the foregoing shall not prohibit the Company from including the disclosure
found in the “Plan of Distribution” section attached hereto as Exhibit B in the
Registration Statement .

          4. Obligations of the Investors .

          (a) At least five (5) Business Days prior to the first anticipated
filing date of a Registration Statement, the Company shall notify each Investor
in writing of the information the Company requires from each such Investor if
such Investor elects to have any of such Investor’s Registrable Securities
included in such Registration Statement. It shall be a condition precedent to
the obligations of the Company to complete any registration pursuant to this
Agreement with respect to the Registrable Securities of a particular Investor
that such Investor shall furnish to the Company such information regarding
itself, the Registrable Securities held by it and the intended method of
disposition of the Registrable Securities held by it as shall be reasonably
required to effect the effectiveness of the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request.

          (b) Each Investor, by such Investor’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless such Investor has notified the Company in writing of
such Investor’s election to exclude all of such Investor’s Registrable
Securities from such Registration Statement.

          (c) Each Investor agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 3(g) or
the first sentence of 3(f), such Investor will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement(s)
covering such Registrable Securities until such Investor’s receipt of copies of
the supplemented or amended prospectus as contemplated by Section 3(g) or the
first sentence of 3(f) or receipt of notice that no supplement or amendment is
required. Notwithstanding anything to the contrary, the Company shall cause its
transfer agent to deliver unlegended shares of Common Stock to a transferee of
an Investor in accordance with the terms of the Securities Purchase Agreement in
connection with any sale of Registrable Securities with respect to which an
Investor has entered into a contract for sale prior to the Investor’s receipt of
a notice from the Company of the happening of any event of the kind described in
Section 3(g) or the first sentence of 3(f) and for which the Investor has not
yet settled.

          (d) Each Investor covenants and agrees that it will comply with the
prospectus delivery requirements of the 1933 Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to the Registration Statement.

          5. Expenses of Registration .

          All reasonable expenses, other than underwriting discounts and
commissions, incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualifications fees, printers and accounting fees, and
fees and disbursements of counsel for the Company shall be paid by the Company.
The Company is not liable to the Investors for the fees and disbursements of
Legal Counsel in connection with registration, filing or qualification pursuant
to Sections 2 and 3 of this Agreement.

--------------------------------------------------------------------------------



          6. Indemnification .

          In the event any Registrable Securities are included in a Registration
Statement under this Agreement:

          (a) To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend each Investor, the directors,
officers, partners, members, employees, agents, representatives of, and each
Person, if any, who controls any Investor within the meaning of the 1933 Act or
the 1934 Act (each, an “ Indemnified Person “), against any losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, reasonable
attorneys’ fees, amounts paid in settlement or expenses, joint or several
(collectively, “ Claims“), incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto (“ Indemnified Damages“),
to which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon: (i) any untrue statement or alleged untrue statement of a
material fact in a Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other “blue sky” laws of any jurisdiction in
which Registrable Securities are offered (“ Blue Sky Filing“), or the omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in the light of the circumstances under which
the statements therein were made, not misleading, (iii) any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement or (iv) any violation of this
Agreement (the matters in the foregoing clauses (i) through (iv) being,
collectively, “ Violations“) provided the Indemnified Claims do not exceed, with
respect to each Investor, the net proceeds of sale of the relevant Registrable
Securities in that Registration Statement. Subject to Section 6(c), the Company
shall reimburse the Indemnified Persons, promptly as such expenses are incurred
and are due and payable, for any legal fees or other reasonable expenses
incurred by them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a): (i) shall not apply to a Claim by an
Indemnified Person arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by such Indemnified Person for such Indemnified Person expressly for use
in connection with the preparation of the Registration Statement or any such
amendment thereof or supplement thereto, if such prospectus was timely made
available by the Company pursuant to Section 3(d); and (ii) shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Company, which consent shall not be
unreasonably withheld or delayed. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Indemnified
Person and shall survive the transfer of the Registrable Securities by the
Investors pursuant to Section 9.

          (b) In connection with any Registration Statement in which an Investor
is participating, each such Investor agrees to severally and not jointly
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 6(a), the Company, each of its directors, officers,
partners, members, employees, agents, representatives of, and each Person, if
any, who controls the Company within the meaning of the 1933 Act or the 1934 Act
(each, an “ Indemnified Party “), against any Claim or Indemnified Damages to
which any of them may become subject, under the 1933 Act, the 1934 Act or
otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information furnished to the Company by such Investor expressly for use in
connection with such Registration Statement; and, subject to Section 6(c), such
Investor will

--------------------------------------------------------------------------------



reimburse any legal or other expenses reasonably incurred by an Indemnified
Party in connection with investigating or defending any such Claim; provided,
however, that the indemnity agreement contained in this Section 6(b) and the
agreement with respect to contribution contained in Section 7 shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of such Investor, which consent shall not be
unreasonably withheld or delayed; provided, further, however, that an Investor
shall be liable under this Section 6(b) for only that amount of a Claim or
Indemnified Damages as does not exceed the net proceeds to such Investor as a
result of the sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of the Registrable Securities by the Investors pursuant to
Section 9. Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(b) with respect to any
preliminary prospectus shall not inure to the benefit of any Indemnified Party
if the untrue statement or omission of material fact contained in the
preliminary prospectus was corrected on a timely basis in the prospectus, as
then amended or supplemented.

          (c) Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 6 of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Claim,
such Indemnified Person or Indemnified Party shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 6,
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of the Indemnified Person or the Indemnified
Party, as the case may be, the representation by such counsel of the Indemnified
Person or Indemnified Party and the indemnifying party would be inappropriate
due to actual or potential differing interests between such Indemnified Person
or Indemnified Party and any other party represented by such counsel in such
proceeding. In the case of an Indemnified Person, legal counsel referred to in
the immediately preceding sentence shall be selected by the Investors holding at
least a majority in interest of the Registrable Securities included in the
Registration Statement to which the Claim relates. The Indemnified Party or
Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or Claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or Claim. The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. No
indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent, provided, however, that
the indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Indemnified Party or Indemnified Person, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a release from all liability in
respect to such Claim or litigation and such settlement shall not include any
admission as to fault on the part of the Indemnified Party or Indemnified
Person. Following indemnification as provided for hereunder, the indemnifying
party shall be subrogated to all rights of the Indemnified Party or Indemnified
Person with respect to all third parties, firms or corporations relating to the
matter for which indemnification has been made. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action shall not relieve such indemnifying party of any liability to
the Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.

          (d) The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.

          (e) The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

--------------------------------------------------------------------------------



          7. Contribution .

          To the extent any indemnification by an indemnifying party is
prohibited or limited by law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 6 to the fullest extent permitted by law; provided, however, that:
(i) no Person involved in the sale of Registrable Securities which Person is
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) in connection with such sale shall be entitled to contribution
from any Person involved in such sale of Registrable Securities who was not
guilty of fraudulent misrepresentation; and (ii) contribution by any seller of
Registrable Securities shall be limited in amount to the net amount of proceeds
received by such seller from the sale of such Registrable Securities pursuant to
such Registration Statement.

          8. Reports Under the 1934 Act .

          With a view to making available to the Investors the benefits of Rule
144 promulgated under the 1933 Act or any other similar rule or regulation of
the SEC that may at any time permit the Investors to sell securities of the
Company to the public without registration (“ Rule 144 “), the Company agrees
to:

          (a) make and keep public information available, as those terms are
understood and defined in Rule 144;

          (b) file with the SEC in a timely manner all reports and other
documents required of the Company under the 1933 Act and the 1934 Act so long as
the Company remains subject to such requirements and the filing of such reports
and other documents is required for the applicable provisions of Rule 144; and

          (c) furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the 1933
Act and the 1934 Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to permit the
Investors to sell such securities pursuant to Rule 144 without registration.

          9. Assignment of Registration Rights .

          The rights under this Agreement shall be automatically assignable by
the Investors to any transferee of all or any portion of such Investor’s
Registrable Securities if: (i) the Investor agrees in writing with the
transferee or assignee to assign such rights, and a copy of such agreement is
furnished to the Company within a reasonable time after such assignment; (ii)
the Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of (a) the name and address of such transferee or
assignee, and (b) the securities with respect to which such registration rights
are being transferred or assigned; (iii) immediately following such transfer or
assignment the further disposition of such securities by the transferee or
assignee is restricted under the 1933 Act and applicable state securities laws;
(iv) at or before the time the Company receives the written notice contemplated
by clause (ii) of this sentence the transferee or assignee agrees in writing
with the Company to be bound by all of the provisions contained herein; and (v)
such transfer shall have been made in accordance with the applicable
requirements of the Securities Purchase Agreement.

          10. Amendment of Registration Rights .

          Provisions of this Agreement may be amended and the observance thereof
may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders. Any amendment or waiver effected in accordance with
this Section 10 shall be binding upon each Investor and the Company. No such
amendment shall be effective to the extent that it applies to less than all of
the holders of the Registrable Securities. No consideration shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of this Agreement unless the same consideration also is offered to all
of the parties to this Agreement.

--------------------------------------------------------------------------------



          11. Currency . Unless otherwise indicated, all dollar amounts referred
to in this Agreement are in United States Dollars. All amounts owing under this
Agreement or any Transaction Document (as defined in the Securities Purchase
Agreement) shall be paid in US dollars. All amounts denominated in other
currencies shall be converted in the US dollar equivalent amount in accordance
with the Exchange Rate on the date of calculation. “ Exchange Rate “ means, in
relation to any amount of currency to be converted into US dollars pursuant to
this Agreement, the US dollar exchange rate as published in the Wall Street
Journal on the relevant date of calculation.

          12. Judgment Currency .

          a) If for the purpose of obtaining or enforcing judgment against the
Company in any court in any jurisdiction it becomes necessary to convert into
any other currency (such other currency being hereinafter in this Section 12
referred to as the “ Judgment Currency “) an amount due in US dollars under this
Agreement, the conversion shall be made at the Exchange Rate prevailing on the
Business Day immediately preceding:

          i) the date of actual payment of the amount due, in the case of any
proceeding in the courts of New York or in the courts of any other jurisdiction
that will give effect to such conversion being made on such date: or

          ii) the date on which the foreign court determines payment should be
made, in the case of any proceeding in the courts of any other jurisdiction (the
date as of which such conversion is made pursuant to this Section being
hereinafter referred to as the “ Judgment Conversion Date “).

          b) If in the case of any proceeding in the court of any jurisdiction
referred to in Section 12(a)(ii) above, there is a change in the Exchange Rate
prevailing between the Judgment Conversion Date and the date of actual payment
of the amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of US dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.

          c) Any amount due from the Company under this provision shall be due
as a separate debt and shall not be affected by judgment being obtained for any
other amounts due under or in respect of this Agreement.

          13. Miscellaneous .

          (a) A Person is deemed to be a holder of Registrable Securities
whenever such Person owns or is deemed to own of record such Registrable
Securities. If the Company receives conflicting instructions, notices or
elections from two or more Persons with respect to the same Registrable
Securities, the Company shall act upon the basis of instructions, notice or
election received from the record owner of such Registrable Securities.

          (b) Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

--------------------------------------------------------------------------------



 

 

 

 

If to Company:

 

 

 

 

 

Orient Paper, Inc.

 

 

Attention:

Mr. Zhenyong Liu

 

Address:

Nansan Gongli, Nanhuan Road, Xushui County, Baoding City,

 

City & State:

Hebei Province, The People’s Republic of China 072550

 

Telephone:

011 - (86) 312-8605508

 

Fax:

011 - (86) 312-8605530

 

Email:

liu@orientalpapercorporation.com/ wyen@orientalpapercorporation.com

 

 

 

 

With a copy (which will not constitute notice) to:

 

 

 

 

Sichenzia Ross Friedman Ference LLP

 

Attention:

Gregory Sichenzia, Esq./Benjamin Tan, Esq.

 

Telephone:

(212) 930 9700

 

Fax:

(212) 930 9725

 

Email:

gsichenzia@srff.com/btan@srff.com

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers, or to such other address and/or facsimile number
and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

          (c) Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

          (d) All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by the internal laws of
the State of New York, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York,

--------------------------------------------------------------------------------



Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. The Company hereby appoints Sichenzia Ross Friedman Ference LLP
with offices at 61 Broadway, 32 nd Floor, New York, NY 10006, as its agent for
service of process in New York. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT
IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.

          (e) This Agreement, the other Transaction Documents and the
instruments referenced herein and therein constitute the entire agreement among
the parties hereto with respect to the subject matter hereof and thereof. There
are no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein and therein. This Agreement, the other Transaction
Documents and the instruments referenced herein and therein supersede all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof and thereof.

          (f) Subject to the requirements of Section 9, this Agreement shall
inure to the benefit of and be binding upon the permitted successors and assigns
of each of the parties hereto.

          (g) The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

          (h) This Agreement may be executed in identical counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement. This Agreement, once executed by a party, may be delivered to
the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.

          (i) Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

          (j) All consents and other determinations required to be made by the
Investors pursuant to this Agreement shall be made, unless otherwise specified
in this Agreement, by the Required Holders.

          (k) The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.

          (l) This Agreement is intended for the benefit of the parties hereto
and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.

          (m) The obligations of each Buyer hereunder are several and not joint
with the obligations of any other Buyer, and no provision of this Agreement is
intended to confer any obligations on any Buyer vis-à-vis any other Buyer.
Nothing contained herein, and no action taken by any Buyer pursuant hereto,
shall be deemed to constitute the Buyers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Buyers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated herein.

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF,each Buyer and the Company have caused their
respective signature page to this Registration Rights Agreement to be duly
executed as of the date first written above.

 

 

 

 

COMPANY:

 

 

 

 

ORIENT PAPER, INC.

 

 

 

 

By:

/s/ Zhenyong Liu

 

 

 

 

 

Name: Zhenyong Liu

 

 

Title: Chief Executive Officer

          IN WITNESS WHEREOF,each Buyer and the Company have caused their
respective signature page to this Registration Rights Agreement to be duly
executed as of the date first written above.

 

 

 

 

 

 

BUYER:

 

 

 

 

 

 

ACCESS AMERICA FUND, LP

 

 

 

 

 

 

By:

/s/Christopher Efird

 

 

 

 

 

 

 

Name: Christopher Efird

 

 

 

Title: President

 

 

 

 

 

BUYER:

 

 

 

 

 

RENAISSANCE US GROWTH INVESTMENT TRUST PLC

 

 

 

 

 

By:

/s/ Russell Cleveland

 

 

 

 

 

 

 

Name: Russell Cleveland

 

 

 

Title: Director

 

 

 

 

 

BUYER:

 

 

 

 

 

RENN GLOBAL ENTREPRENEURS FUND, INC.

 

 

 

 

 

By:

/s/ Russell Cleveland

 

 

 

 

 

 

 

Name: Russell Cleveland

 

 

 

Title: President


--------------------------------------------------------------------------------



 

 

 

 

 

 

BUYER:

 

 

 

 

 

PREMIER RENN ENTREPRENEURIAL FUND LIMITED

 

 

 

 

 

By:

/s/ Russell Cleveland

 

 

 

 

 

 

 

Name: Russell Cleveland

 

 

 

Title: Investment Advisor, President of

 

 

 

RENN Capital Group, Inc.

 

 

 

 

 

BUYER:

 

 

 

 

 

POPE INVESTMENTS II, LLC

 

 

 

 

 

By:

/s/ William P. Wells

 

 

 

 

 

 

 

Name: William P. Wells

 

 

 

Title: Managing Member

 

 

 

 

 

BUYER:

 

 

 

 

 

BUYER:

 

 

 

 

 

STEVE MAZUR

 

 

By:

/s/ Steve Mazur

 

 

 

 

 

 

 

Name: Steve Mazur

 

 

 

Title:


--------------------------------------------------------------------------------



SCHEDULE OF BUYERS

 

 

 

 

 

 

 

 

Buyer

 

Address and Facsimile Number

 

Number of Common
Shares

 

Purchase Price

Legal Representative’s Address and Facsimile Number

 

 

 

 

 

 

 

 

Access America Fund, LP

 

11,200 Westheimer Suite 508 Houston, Texas 77042 Fax:713-599-1304

 

2,500,000

 

$1,500,000

Access America Fund, LP 11,200 Westheimer Suite 508 Houston, Texas 77042
Fax:713-599-1304

 

 

 

 

 

 

 

 

Renaissance US Growth Investment Trust Plc

 

8080 N. Central Expressway, Suite 210, LB-59 Dallas, TX 75206 Fax: 214-891-8291

 

1,333,333

 

$800,000

Access America Fund, LP 11,200 Westheimer Suite 508 Houston, Texas 77042
Fax:713-599-1304

 

 

 

 

 

 

 

 

RENN Global Entrepreneurs Fund, Inc.

 

8080 N. Central Expressway, Suite 210, LB-59 Dallas, TX 75206 Fax: 214-891-8291

 

500,000

 

$300,000

Access America Fund, LP 11,200 Westheimer Suite 508 Houston, Texas 77042
Fax:713-599-1304

 

 

 

 

 

 

 

 

Premier RENN Entrepreneurial Fund Limited

 

8080 N. Central Expressway, Suite 210, LB-59 Dallas, TX 75206 Fax: 214-891-8291

 

500,000

 

$300,000

Access America Fund, LP 11,200 Westheimer Suite 508 Houston, Texas 77042
Fax:713-599-1304

 

 

 

 

 

 

 

 

Pope Investments II, LLC

 

5100 Poplar Avenue Suite 805, Memphis, TN 38137 Fax: 901-763-4229

 

3,333,333

 

$2,000,000

Access America Fund, LP 11,200 Westheimer Suite 508 Houston, Texas 77042
Fax:713-599-1304

 

 

 

 

 

 

 

 

Steve Mazur

 

66 Glenbrook Road - 2121 Stamford, Connecticut 06902 Fax:631-598-4723

 

166,666

 

$100,000

Access America Fund, LP 11,200 Westheimer Suite 508 Houston, Texas 77042
Fax:713-599-1304

 

 

 

 

 

 

 

 

TOTAL

 

 

 

8,333,332

 

$5,000,000

 


--------------------------------------------------------------------------------



EXHIBIT A

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

Re: ORIENT PAPER, INC.

Ladies and Gentlemen:

          [We are][I am] counsel to ORIENT PAPER, INC., a Nevada corporation
(the “ Company “), and have represented the Company in connection with that
certain Securities Purchase Agreement, dated as of October [ • ] , 2009 (the “
Securities Purchase Agreement“), entered into by and among the Company and the
buyers named therein (such buyers and their transferees, provided such transfer
is in accordance with Section 9 of the Registration Rights Agreement (defined
below), are collectively referred to as the “ Holders“) pursuant to which the
Company issued to the Holders its shares of the Company’s Common Stock, par
value $0.001 per share (the “ Common Stock“). Pursuant to the Securities
Purchase Agreement, the Company also has entered into a Registration Rights
Agreement with the Holders (the “ Registration Rights Agreement“) pursuant to
which the Company agreed, among other things, to register the resale of the
Registrable Securities (as defined in the Registration Rights Agreement) under
the Securities Act of 1933, as amended (the “ 1933 Act“). In connection with the
Company’s obligations under the Registration Rights Agreement, on [ • ] , 2009,
the Company filed a Registration Statement on Form S-1 (File No. 333- [ • ] )
(the “ Registration Statement“) with the Securities and Exchange Commission (the
“ SEC“) relating to the Registrable Securities which names each of the Holders
as a selling stockholder thereunder.

          In connection with the foregoing, [we][I] advise you that a member of
the SEC’s staff has advised [us][me] by telephone that the SEC has entered an
order declaring the Registration Statement effective under the 1933 Act at [
ENTER TIME OF EFFECTIVENESS ] on [ ENTER DATE OF EFFECTIVENESS ] and we have no
knowledge, after telephonic inquiry of a member of the SEC’s staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.

          This letter shall serve as our standing instruction to you that the
shares of Common Stock are freely transferable by the Holders pursuant to the
Registration Statement. You need not require further letters from us to effect
any future legend-free issuance or reissuance of shares of Common Stock to the
Holders as contemplated by the Company’s Irrevocable Transfer Agent Instructions
dated [ • ] , 2009 .

 

 

 

Very truly yours,

 

 

 

[ ISSUER’S COUNSEL ]

 

 

 

By:_____________________

CC: [ LIST NAMES OF HOLDERS ]

--------------------------------------------------------------------------------



ANNEX I

SELLING STOCKHOLDERS

          The shares of common stock being offered by the selling stockholders
are those previously issued to the Selling Stockholders. For additional
information regarding the issuances of common stock, see “Private Placement of
Common Shares” above. We are registering the shares of common stock in order to
permit the selling stockholders to offer the shares for resale from time to
time. Except for the ownership of the shares of common stock, the selling
stockholders have not had any material relationship with us within the past
three years.

          The table below lists the selling stockholders and other information
regarding the beneficial ownership of the shares of common stock by each of the
selling stockholders. The second column lists the number of shares of common
stock beneficially owned by each selling shareholder, based on its ownership of
the shares of common stock, as of [ • ] , 2009.

          The third column lists the shares of common stock being offered by
this prospectus by the selling stockholders.

          In accordance with the terms of registration rights agreements with
the holders of the shares of common stock, this prospectus generally covers the
resale of at least the number of shares of common stock issued, as of the
trading day immediately preceding the date this registration statement was
initially filed with the SEC. The fourth column assumes the sale of all of the
shares offered by the selling stockholders pursuant to this prospectus.

          The selling stockholders may sell all, some or none of their shares in
this offering. See “Plan of Distribution.”

 

 

 

 

 

 

 

Name of Selling Stockholder

 

Number of Shares of Common Stock Owned Prior to Offering

 

Maximum Number of Shares of Common Stock to be Sold Pursuant to this Prospectus

 

Number of Shares of Common Stock Owned After Offering

 

 

 

 

 

 

 

(1) [ • ] [has][share] voting and investment power over these securities. [ • ]
disclaim[s] beneficial ownership over the securities held by [ • ] . The selling
stockholder acquired the securities offered for its own account in the ordinary
course of business, and at the time it acquired the securities, it had no
agreements, plans or understandings, directly or indirectly to distribute the
securities.

--------------------------------------------------------------------------------



PLAN OF DISTRIBUTION

          We are registering the shares of common stock previously issued to
permit the resale of these shares of common stock by the holders of the common
stock from time to time after the date of this prospectus. We will not receive
any of the proceeds from the sale by the selling stockholders of the shares of
common stock. We will bear all fees and expenses incident to our obligation to
register the shares of common stock.

          The selling stockholders may sell all or a portion of the shares of
common stock beneficially owned by them and offered hereby from time to time
directly or through one or more underwriters, broker-dealers or agents. If the
shares of common stock are sold through underwriters or broker-dealers, the
selling stockholders will be responsible for underwriting discounts or
commissions or agent’s commissions. The shares of common stock may be sold in
one or more transactions at fixed prices, at prevailing market prices at the
time of the sale, at varying prices determined at the time of sale, or at
negotiated prices. These sales may be effected in transactions, which may
involve crosses or block transactions,

 

 

 

 

•

on any national securities exchange or quotation service on which the securities
may be listed or quoted at the time of sale;

 

 

 

 

•

in the over-the-counter market;

 

 

 

 

•

in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

 

 

 

•

through the writing of options, whether such options are listed on an options
exchange or otherwise;

 

 

 

 

•

in ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

 

 

 

•

in block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

 

 

 

•

in purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

 

 

 

•

on an exchange distribution in accordance with the rules of the applicable
exchange;

 

 

 

 

•

in privately negotiated transactions;

 

 

 

 

•

in short sales;

 

 

 

 

•

in sales pursuant to Rule 144;

 

 

 

 

•

broker-dealers may agree with the selling securityholders to sell a specified
number of such shares at a stipulated price per share;

 

 

 

 

•

a combination of any such methods of sale; and

 

 

 

 

•

any other method permitted pursuant to applicable law.


--------------------------------------------------------------------------------



          If the selling stockholders effect such transactions by selling shares
of common stock to or through underwriters, broker-dealers or agents, such
underwriters, broker-dealers or agents may receive commissions in the form of
discounts, concessions or commissions from the selling stockholders or
commissions from purchasers of the shares of common stock for whom they may act
as agent or to whom they may sell as principal (which discounts, concessions or
commissions as to particular underwriters, broker-dealers or agents may be in
excess of those customary in the types of transactions involved). In connection
with sales of the shares of common stock or otherwise, the selling stockholders
may enter into hedging transactions with broker-dealers, which may in turn
engage in short sales of the shares of common stock in the course of hedging in
positions they assume. The selling stockholders may also sell shares of common
stock short and deliver shares of common stock covered by this prospectus to
close out short positions and to return borrowed shares in connection with such
short sales. The selling stockholders may also loan or pledge shares of common
stock to broker-dealers that in turn may sell such shares.

          The selling stockholders may pledge or grant a security interest in
some or all of the shares of common stock owned by them and, if they default in
the performance of their secured obligations, the pledgees or secured parties
may offer and sell the shares of common stock from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933, as amended, amending, if
necessary, the list of selling stockholders to include the pledgee, transferee
or other successors in interest as selling stockholders under this prospectus.
The selling stockholders also may transfer and donate the shares of common stock
in other circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

          The selling stockholders and any broker-dealer participating in the
distribution of the shares of common stock may be deemed to be “underwriters”
within the meaning of the Securities Act, and any commission paid, or any
discounts or concessions allowed to, any such broker-dealer may be deemed to be
underwriting commissions or discounts under the Securities Act. At the time a
particular offering of the shares of common stock is made, a prospectus
supplement, if required, will be distributed which will set forth the aggregate
amount of shares of common stock being offered and the terms of the offering,
including the name or names of any broker-dealers or agents, any discounts,
commissions and other terms constituting compensation from the selling
stockholders and any discounts, commissions or concessions allowed or reallowed
or paid to broker-dealers.

          Under the securities laws of some states, the shares of common stock
may be sold in such states only through registered or licensed brokers or
dealers. In addition, in some states the shares of common stock may not be sold
unless such shares have been registered or qualified for sale in such state or
an exemption from registration or qualification is available and is complied
with.

          There can be no assurance that any selling stockholder will sell any
or all of the shares of common stock registered pursuant to the registration
statement, of which this prospectus forms a part.

          The selling stockholders and any other person participating in such
distribution will be subject to applicable provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder, including,
without limitation, Regulation M of the Exchange Act, which may limit the timing
of purchases and sales of any of the shares of common stock by the selling
stockholders and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of common
stock to engage in market-making activities with respect to the shares of common
stock. All of the foregoing may affect the marketability of the shares of common
stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.

          We will pay all expenses of the registration of the shares of common
stock pursuant to the registration rights agreement, estimated to be $ [ • ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or “blue sky” laws;
provided, however, that a selling stockholder will pay all underwriting
discounts and selling commissions, if any. We will indemnify the selling
stockholders against liabilities, including some liabilities under the
Securities Act, in accordance with the registration rights agreements, or the
selling stockholders will be entitled to contribution. We may be indemnified by
the selling stockholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling stockholder specifically for use in this prospectus, in
accordance with the related registration rights agreements, or we may be
entitled to contribution.

          Once sold under the registration statement, of which this prospectus
forms a part, the shares of common stock will be freely tradable in the hands of
persons other than our affiliates.

--------------------------------------------------------------------------------